Exhibit 10.2

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) by and between Miragen Therapeutics,
Inc. (“Client”) and William S. Marshall, Ph.D. an individual (“Consultant”) is
effective as of                     , 2020, (the “Effective Date”).

RECITALS

WHEREAS the parties desire for the Client to engage Consultant to perform the
services described herein and for Consultant to provide such services on the
terms and conditions described herein; and

WHEREAS, the parties desire to use Consultant’s independent skill and expertise
pursuant to this Agreement as an independent contractor;

NOW THEREFORE, in consideration of the promises and mutual agreements contained
herein, the parties hereto, intending to be legally bound, agree as follows:

1.    Engagement of Services. Consultant agrees to provide consulting services
to include, among other things, research and clinical development activities of
the Company and other services upon request of the CEO (“Executive”) or Board of
Directors of the Client. Consultant agrees to exercise the highest degree of
professionalism and utilize his expertise and creative talents in performing
these services. Consultant agrees to make himself available to perform such
consulting services throughout the Consulting Period throughout the Consulting
Period, and to be reasonably available to meet with the Client at its offices or
otherwise.

2.    Compensation; Specific Projects.

2.1    Monthly Retainer. In consideration for the services rendered pursuant to
this Agreement and for the assignment of certain of Consultant’s right, title
and interest pursuant hereto, during the Consulting Period, Client will pay
Consultant a monthly retainer of $45,000 (the “Retainer”), to be paid within the
first ten (10) days of each month, starting with the first month following the
Effective Date of this Agreement. Consultant will submit invoices to the Client
monthly, and the invoices shall contain at a minimum an accounting of activities
performed and corresponding hours spent during the relevant period. Consultant
will maintain, in accordance with generally-accepted accounting principles,
complete and accurate records of the work performed sufficient to document the
fees invoiced to Client for at least three (3) years following the date of the
invoice, and will provide Client with such records at Client’s request.

2.2    Specific Projects. In addition to the general consulting services
described in Section 1 above, Client agrees to complete the following projects
(together the “Specific Projects”):

Project #1 - Complete SOLAR and implement actions related to the FDA meeting
(none envisaged for ATLL as of this point)



--------------------------------------------------------------------------------

Project #2 - Select a lead candidate for the miR 29 program in IPF, applying the
Client’s typical rigorous data and selection standards (this has been done
except we want to be sure we also have studies planned to elaborate the PK/PD
profile more fully and to assess a reduction in lung fibrosis in a model (or
models) of established fibrotic disease)

Project #3 – Complete a comprehensive BD diligence room for all R&D assets for
potential partnering

2.3    Success Fees for Specific Projects. If the Company determines that by
December 31, 2020 Consultant has fully completed all three Specific Projects,
then the Client will provide Consultant with a success fee of $260,500. If,
however, the Client determines that by December 31, 2020 Consultant has fully
completed two of three Specific Projects, then the Client will pay Consultant a
success fee of $130,250. Consultant will not be eligible for any success fee if
he does not fully complete at least two of the Specific Projects by December 31,
2020. Any such success fee under this Section will be paid to Consultant by
March 15, 2021.

2.4    Performance Stock Unit Grants for Specific Projects. Subject to the
approval of the Board, Consultant shall be granted performance-based restricted
stock units (the “PSUs”), with the number of such PSUs to be determined as
follows: (a) if the Client determines that by December 31, 2020 Consultant has
fully completed all three Special Projects, 232,000 PSUs; (b) if the Client
determines that by December 31, 2020 Consultant has fully completed two of three
Special Projects, 154,667 PSUs; (c) if the Client determines that by
December 31, 2020 Consultant has fully completed one of three Special Projects,
77,333 PSUs; and (d) if the Client determines that by December 31, 2020
Consultant has fully completed none of the Special Projects, zero PSUs. Such
PSUs shall vest as of the date of grant and shall be subject to the terms of the
Client’s 2016 Equity Incentive Plan and form of restricted stock unit agreement
thereunder.

3.    Ownership of Work Product. Consultant hereby irrevocably assigns, grants
and conveys to Client all right, title and interest now existing or that may
exist in the future in and to any document, development, work product, know-how,
design, processes, invention, technique, trade secret, or idea, and all
intellectual property rights related thereto, that is created by Consultant, to
which Consultant contributes, or which relates to Consultant’s services provided
pursuant to this Agreement (the “Work Product”), including all copyrights,
trademarks and other intellectual property rights (including but not limited to
patent rights) relating thereto. Consultant agrees that any and all Work Product
shall be and remain the property of Client. Consultant will immediately disclose
to the Client all Work Product. Consultant agrees to execute, at Client’s
request and expense, all documents and other instruments necessary or desirable
to confirm such assignment. In the event that Consultant does not, for any
reason, execute such documents within a reasonable time of Client’s request,
Consultant hereby irrevocably appoints Client as Consultant’s attorney-in-fact
for the purpose of executing such documents on Consultant’s behalf, which
appointment is coupled with an interest. Consultant shall not attempt to
register any works created by Consultant pursuant to this Agreement at the U.S.
Copyright Office, the U.S. Patent & Trademark Office, or any foreign copyright,
patent, or trademark registry. Consultant retains no

 

2



--------------------------------------------------------------------------------

rights in the Work Product and agrees not to challenge Client’s ownership of the
rights embodied in the Work Product. Consultant further agrees to assist Client
in every proper way to enforce Client’s rights relating to the Work Product in
any and all countries, including, but not limited to, executing, verifying and
delivering such documents and performing such other acts (including appearing as
a witness) as Client may reasonably request for use in obtaining, perfecting,
evidencing, sustaining and enforcing Client’s rights relating to the Work
Product.

4.    Artist’s, Moral, and Other Rights. If Consultant has any rights, including
without limitation “artist’s rights” or “moral rights,” in the Work Product
which cannot be assigned (the “Non-Assignable Rights”), Consultant agrees to
waive enforcement worldwide of such rights against Client. In the event that
Consultant has any such rights that cannot be assigned or waived Consultant
hereby grants to Client a royalty-free, paid-up, exclusive, worldwide,
irrevocable, perpetual license under the Non-Assignable Rights to (i) use, make,
sell, offer to sell, have made, and further sublicense the Work Product, and
(ii) reproduce, distribute, create derivative works of, publicly perform and
publicly display the Work Product in any medium or format, whether now known or
later developed.

5.    Representations and Warranties. Consultant represents and warrants that:
(a) Consultant has the full right and authority to enter into this Agreement and
perform his obligations hereunder; (b) Consultant has the right and unrestricted
ability to assign the Work Product to Client as set forth in Sections 3 and 4
(including without limitation the right to assign any Work Product created by
Consultant’s employees or contractors); (c) the Work Product has not heretofore
been published in its entirety; and (d) the Work Product will not infringe upon
any copyright, patent, trademark, right of publicity or privacy, or any other
proprietary right of any person, whether contractual, statutory or common law.
Consultant agrees to indemnify Client from any and all damages, costs, claims,
expenses or other liability (including reasonable attorneys’ fees) arising from
or relating to the breach or alleged breach by Consultant of the representations
and warranties set forth in this Section 5.

6.    Independent Contractor Relationship. Consultant is an independent
contractor and not an employee of the Client. Nothing in this Agreement is
intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship. The manner and means by which Consultant
chooses to complete the consulting services are in Consultant’s sole discretion
and control. In completing the consulting services, Consultant agrees to provide
his own equipment, tools and other materials at his own expense. Consultant is
not authorized to represent that he is an agent, employee, or legal
representative of the Client. Consultant is not authorized to make any
representation, contract, or commitment on behalf of Client or incur any
liabilities or obligations of any kind in the name of or on behalf of the
Client. Consultant shall be free at all times to arrange the time and manner of
performance of the consulting services. Consultant is not required to maintain
any schedule of duties or assignments. Consultant is also not required to
provide reports to the Client. In addition to all other obligations contained
herein, Consultant agrees: (a) to proceed with diligence and promptness and
hereby warrants that such services shall be performed in accordance with the
highest professional standards in the field to the satisfaction of the Client;
and (b) to comply, at Consultant’s own expense, with the provisions of all
state, local, and federal laws, regulations, ordinances, requirements and codes
which are applicable to the performance of the services hereunder.

 

3



--------------------------------------------------------------------------------

7.    Consultant’s Responsibilities. As an independent contractor, the mode,
manner, method and means used by Consultant in the performance of services shall
be of Consultant’s selection and under the sole control and direction of
Consultant. Consultant shall be responsible for all risks incurred in the
operation of Consultant’s business and shall enjoy all the benefits thereof. Any
persons employed by or subcontracting with Consultant to perform any part of
Consultant’s obligations hereunder shall be under the sole control and direction
of Consultant and Consultant shall be solely responsible for all liabilities and
expenses thereof. The Client shall have no right or authority with respect to
the selection, control, direction, or compensation of such persons.

8.    Tax Treatment. Consultant and the Client agree that the Client will treat
Consultant as an independent contractor for purposes of all tax laws (local,
state and federal) and file forms consistent with that status. Consultant
agrees, as an independent contractor, that neither he nor his employees are
entitled to unemployment benefits in the event this Agreement terminates, or
workers’ compensation benefits in the event that Consultant, or any employee of
Consultant, is injured in any manner while performing obligations under this
Agreement. Consultant will be solely responsible to pay any and all local,
state, and/or federal income, social security and unemployment taxes for
Consultant and his employees. The Client will not withhold any taxes or prepare
W-2 Forms for Consultant, but will provide Consultant with a Form 1099, if
required by law. Consultant is solely responsible for, and will timely file all
tax returns and payments required to be filed with, or made to, any federal,
state or local tax authority with respect to the performance of services and
receipt of fees under this Agreement. Consultant is solely responsible for, and
must maintain adequate records of, expenses incurred in the course of performing
services under this Agreement, except as provided herein. No part of
Consultant’s compensation will be subject to withholding by Client for the
payment of any social security, federal, state or any other employee payroll
taxes. Client will regularly report amounts paid to Consultant with the
appropriate taxing authorities, as required by law. Payments and benefits
provided hereunder are intended to be exempt from the application of
Section 409A of the Code (“Section 409A”) or, if not so exempt, to comply with
the provisions of Section 409A, and this Agreement shall be interpreted and
construed accordingly. The parties intend that the number of hours of service
required hereunder shall not be greater than eight (8) hours per week.

9.    No Employee Benefits. Consultant acknowledges and agrees that neither he
nor anyone acting on his behalf shall receive any employee benefits of any kind
from the Client. Consultant (and Consultant’s agents, employees, and
subcontractors) is excluded from participating in any fringe benefit plans or
programs as a result of the performance of services under this Agreement,
without regard to Consultant’s independent contractor status. In addition,
Consultant (on behalf of himself and on behalf of Consultant’s agents,
employees, and contractors) waives any and all rights, if any, to participation
in any of the Client’s fringe benefit plans or programs including, but not
limited to, health, sickness, accident or dental coverage, life insurance,
disability benefits, severance, accidental death and dismemberment coverage,
unemployment insurance coverage, workers’ compensation coverage, and pension or
401(k) benefit(s) provided by the Client to its employees. Notwithstanding the
above, this Agreement does not amend or abrogate in any manner any benefit
continuation or conversion rights provided by the provision of a benefit plan or
by law arising out of Consultant’s previous employment relationship with Client.

 

4



--------------------------------------------------------------------------------

10.    Expenses and Liabilities. Consultant agrees that as an independent
contractor, he is solely responsible for all expenses (and profits/losses) he
incurs in connection with the performance of services. Consultant understands
that he will not be reimbursed for any supplies, equipment, or operating costs,
nor will these costs of doing business be defrayed in any way by the Client. In
addition, the Client does not guarantee to Consultant that fees derived from
Consultant’s business will exceed Consultant’s costs. Notwithstanding the
foregoing, the Client shall reimburse Consultant for reasonable out-of-pocket
expenses incurred or paid by Consultant with respect to travel (or other
reasonable expenses), all of which must be pre-approved in writing by Client.

11.    Non-Exclusivity. The Client reserves the right to engage other
consultants to perform services, without giving Consultant a right of first
refusal or any other exclusive rights. Consultant reserves the right to perform
services for other persons, provided that the performance of such services do
not conflict or interfere with services provided pursuant to or obligations
under this Agreement.

12.    No Conflict of Interest. During the term of this Agreement, unless
written permission is given by the Executive, Consultant will not accept work,
enter into a contract, or provide services to any third party that provides
products or services which compete with the products or services provided by the
Client nor may Consultant enter into any agreement or perform any services which
would conflict or interfere with the services provided pursuant to or the
obligations under this Agreement. Consultant warrants that there is no other
contract or duty on his part that prevents or impedes Consultant’s performance
under this Agreement. Consultant agrees to indemnify Client from any and all
loss or liability incurred by reason of the alleged breach by Consultant of any
services agreement with any third party.

13.    No Solicitation. During the Consulting Period, and for a period of one
(1) year thereafter, Consultant will not, directly or indirectly (whether for
compensation or without compensation), without prior, express written approval
from the Board of the client (i) recruit, solicit or induce, or attempt to
induce, any employee, consultant, or contractor of the Client to terminate their
employment, contractual or other relationship with the Client; or (ii) solicit
the business of any client or customer of the Company other than as expressly
directed to by the Client.

14.    Confidential Information. Consultant agrees to hold Client’s Confidential
Information (as defined below) in strict confidence and not to disclose such
Confidential Information to any third parties. Consultant also agrees not to use
any of Client’s Confidential Information for any purpose other than performance
of Consultant’s services hereunder. “Confidential Information” as used in this
Agreement shall mean all information disclosed by Client to Consultant, or
otherwise, regarding Client or its business obtained by Consultant pursuant to
services provided under this Agreement that is not generally known in the
Client’s trade or industry and shall include, without limitation, (a) concepts
and ideas relating to the development and distribution of content in any medium
or to the current, future and proposed products or services of Client or its
subsidiaries or affiliates; (b) trade secrets, drawings, inventions, know-how,
software programs, and software source documents; (c) information regarding
plans for research, development, new service offerings or products, marketing
and selling, business plans, business forecasts, budgets and unpublished
financial statements, licenses and distribution arrangements, prices and costs,
suppliers and customers; and (d) any information regarding the

 

5



--------------------------------------------------------------------------------

skills and compensation of employees, contractors or other agents of the Client
or its subsidiaries or affiliates. Confidential Information also includes
proprietary or confidential information of any third party who may disclose such
information to Client or Consultant in the course of Client’s business.
Consultant’s obligations set forth in this Section shall not apply with respect
to any portion of the Confidential Information that Consultant can document by
competent proof that such portion: (i) is in the public domain through no fault
of Consultant; (ii) has been rightfully independently communicated to Consultant
free of any obligation of confidence; or (iii) was developed by Consultant
independently of and without reference to any information communicated to
Consultant by Client. In addition, Consultant may disclose Client’s Confidential
Information in response to a valid order by a court or other governmental body,
as otherwise required by law. All Confidential Information furnished to
Consultant by Client is the sole and exclusive property of Client or its
suppliers or customers. Upon request by Client, Consultant agrees to promptly
deliver to Client the original and any copies of such Confidential Information.
Notwithstanding the foregoing or anything to the contrary in this Agreement or
any other agreement between Client and Consultant, nothing in this Agreement
shall limit Consultant’s right to discuss Consultant’s engagement with the
Client or report possible violations of law or regulation with the Equal
Employment Opportunity Commission, United States Department of Labor, the
National Labor Relations Board, the Securities and Exchange Commission, or other
federal government agency or similar state or local agency or to discuss the
terms and conditions of Consultant’s engagement with others to the extent
expressly permitted by applicable provisions of law or regulation, including but
not limited to “whistleblower” statutes or other similar provisions that protect
such disclosure. Further, notwithstanding the foregoing, pursuant to 18 U.S.C.
Section 1833(b), Consultant shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that:
(1) is made in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (2) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Consultant’s duty of confidentiality under this
Consulting Agreement does not amend or abrogate in any manner Consultant’s
continuing duties under any prior agreement between Consultant and the Client.

15.    Term and Termination.

15.1    Term. The term of this Agreement and the “Consulting Period” is for 12
months from the Effective Date set forth above, unless earlier terminated as
provided in this Agreement.

15.2    Termination. Either party may terminate this Agreement for any reason,
or no reason, upon thirty (30) days’ advance written notice. The Client may
terminate this Agreement before its expiration immediately if the Consultant
materially breaches the Agreement. The parties agree that a “Material Breach” by
Consultant shall occur if he: (i) fails to abide by any recognized professional
standard, including any ethical standard; (ii) fails to provide services as
reasonably requested by the Executive; (iii) secures other full-time employment
that prohibits his ability to provide services to the Client; (iv) breaches any
other material obligations of this Agreement, or (v) violates local, state, or
federal laws.

 

6



--------------------------------------------------------------------------------

15.3    Effect of Termination. Upon any termination or expiration of this
Agreement, Consultant (i) shall immediately discontinue all use of Client’s
Confidential Information delivered under this Agreement; (ii) shall delete any
such Client Confidential Information from Consultant’s computer storage or any
other media, including, but not limited to, online and off-line libraries; and
(iii) shall return to Client, or, at Client’s option, destroy, all copies of
such Confidential Information then in Consultant’s possession. In the event the
Client terminates this Agreement, or if Consultant terminates this Agreement,
Consultant will not receive any additional consulting fees or other compensation
as of the date of termination.

15.4    Survival. The rights and obligations contained in Sections 3-6, 8-9,
13-14, 15.3, 15.4, and 16-24 will survive any termination or expiration of this
Agreement.

16.    Indemnification. Client agrees to release, defend, indemnify and hold
Consultant harmless from any and all potential liabilities, losses or damages
(including penalties, costs, attorney fees and liability to third parties)
resulting from, related to or arising out of any claim, action, suit or
proceeding against Consultant related to the wrongful or negligent conduct or
performance, or failure of Client to comply with or perform its obligations and
duties under this Agreement, including violations of any federal, state, or
local statutes, laws, or regulations. This duty to hold harmless will extend
beyond the term of this Agreement for events occurring within the term of this
Agreement. Excepting events for which Client has specifically assumed sole
responsibility under this Agreement, Consultant agrees to release, defend,
indemnify and hold Client harmless from any and all potential liabilities,
losses or damages (including penalties, costs, attorney fees and liability to
third parties) resulting from, related to or arising out of any claim, action,
suit or proceeding against Client which is in any way related to Consultant’s
performance under this Agreement, including violations of any federal, state, or
local statutes, laws, or regulations and any claims related to worker’s
compensation, wage and hour laws, employment taxes and benefits. This duty to
hold harmless will extend beyond the term of this Agreement for events occurring
within the term of this Agreement.

17.    Insurance. Consultant will obtain for himself and his personnel before
providing services, at his own expense, General Liability (GL) insurance
coverage for consulting services performed under this Agreement and (if
available under state law) worker’s compensation coverage.

18.    Successors and Assigns. Consultant may not subcontract or otherwise
delegate his obligations under this Agreement without Client’s prior written
consent. Client may assign this Agreement. Subject to the foregoing, this
Agreement will be for the benefit of Client’s successors and assigns, and will
be binding on Consultant’s subcontractors or delegatees.

19.    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by overnight courier upon written verification of receipt; or (ii) by
telecopy or facsimile transmission upon acknowledgment of receipt of electronic
transmission. Notice shall be sent to the addresses set forth below or such
other address as either party may specify in writing.

20.    Governing Law. This Agreement shall be governed in all respects by the
laws of the State of Colorado, as such laws are applied to agreements entered
into and to be performed entirely within Colorado between Colorado residents.
Any suit involving this Agreement shall be brought in a court sitting in
Colorado. The parties agree that venue shall be proper in such courts, and that
such courts will have personal jurisdiction over them.

21.    Severability. Should any provisions of this Agreement be held by a court
of law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

 

7



--------------------------------------------------------------------------------

22.    Waiver. The waiver by Client of a breach of any provision of this
Agreement by Consultant shall not operate or be construed as a waiver of any
other or subsequent breach by Consultant.

23.    Injunctive Relief for Breach. Consultant’s obligations under this
Agreement are of a unique character that gives them particular value; breach of
any of such obligations will result in irreparable and continuing damage to
Client for which there will be no adequate remedy at law; and, in the event of
such breach, Client will be entitled to injunctive relief and/or a decree for
specific performance, and such other and further relief as may be proper
(including monetary damages if appropriate and attorney’s fees).

24.    Entire Agreement. This Agreement is being entered into as part of a
Separation Agreement between Client and Consultant and will only become
effective following execution of the Separation Agreement by Consultant and upon
signature by the Client following receipt of the Separation Agreement. If
Consultant signs but then revokes the Separation Agreement, then this Agreement
will immediately termination upon the date of Consultant’s revocation. This
Agreement constitutes the entire understanding of the parties relating to the
subject matter and supersedes any previous oral or written communications,
representations, understanding, or agreement between the parties concerning such
subject matter. This Agreement shall not be changed, modified, supplemented or
amended except by express written agreement signed by Consultant and the Client.
The parties have entered into separate agreements related to Consultant’s
previous employment relationship with Miragen Therapeutics, Inc. These separate
agreements govern the previous employment relationship between Consultant and
Miragen Therapeutics, Inc., have or may have provisions that survive termination
of Consultant’s relationship with Client under this Agreement, may be amended or
superseded without regard to this Agreement, and are enforceable according to
their terms without regard to the enforcement provision of this Agreement.

[The remainder of this page is intentionally blank. Signature page follows.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

 

“CLIENT”     “CONSULTANT” MIRAGEN THERAPEUTICS, INC.     WILLIAM S. MARSHALL
PH.D. By:                                          
                                                            
                                                                                
                          Name (print):
                                                                             
Name (print): William S. Marshall Title:                         

Telephone:                                                                  
                    

Fax:                                                                   
                              

   

Address:                                                                 
                       

                                                                    
                                  

    Tel:                                     
                                                              
Fax:                                     
                                                          